DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 arte pending in this Application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in claims 5 and 6 is a relative term which renders the claim indefinite.  The term "Near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
RFID are very diverse and very well known. They can read at plurality of distances including 4, inches, 12 inches, 1, 5, 15, 16, 100 or 500 meters, etc (see the document NPL “attached RFID Card Maximum Read Distance” from UINTA). Thus, the term near makes the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Tatsuo et al (JP 2008-250479 as supported by the Machine Translation provided by the Applicant. This reference was cited in the IDS).
	As per claim 1, Tatsuo teaches an input device of a machine tool, comprising a non-contact reader incorporated therein (see [0026] “An operation panel 5 is provided on the machine tool main body 2, and the operation panel 5 ls used to work from a keyboard/input device 6, a liquid crystal display 7, and an RFID tag (worker identification information is stored) 9 attached to the worker. An RFID reader 8 (reading means) capable of reading personal identification information is provided”; therein is broadly defined: 1. as in into a thing or 2.-with respect or in particular. Tatsuo teaches the RFID reader 8 being located into an operation panel 5 mounted on the machine tool main body 2. Tatsuo embodiment is identical to the embodiment described in the instant invention disclosure where the RFID is located into an operation panel).
Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Masanao (JP 2016-047562 as supported by the Machine Translation provided by the Applicant. This reference was cited in the IDS).
 	As per claim 4, Masanao teaches a machine tool comprising a non-contact reader incorporated therein (see Fig. 5 machine tool 10; also, see [0023] “machine tool 10”; also, see [0024] “FIG. 2 is a diagram showing the automatic tool changing apparatus 16 and the reading / writing apparatus 18, and FIG. 3 is a diagram showing details of the main portion of the reading / writing apparatus 18. The read / write device 18 includes an arm portion 34 attached to an automatic tool changer (turret support portion 32 supporting a turret 20 in the example of FIG. 2), a base portion 36 attached to the arm portion 34, and a slide portion 38 provided linearly movably on the base portion 36. This device has a read / write head part 42 which is attached to a slide part 38 and reads / writes tool information from / to a data carrier of a tool 40 with a data carrier held on a turret 18”; also, see [0032] “The proximity of the read/ write head portion 42 to the data carrier 72 allows for contactless reading and writing of data recorded on the data carrier 72”. Therein is broadly defined: 1. as in into a thing or 2.-with respect or in particular. Masanao teaches the RFID reader 18 being located into the machine 10).
	As per claim 6, Masanao teaches the machine tool according to claim 4, Masanao further teaches wherein the non-contact reader is disposed near a tool (see Fig. 5 the reader 18 that includes read/write head portion42 is near tool 40; also, see [0034]-[0035]; the reader is near the tool since it allows reading of an IC tag 72 located on a slot where the tools is connected. The instant invention shows a reader near a tool, wherein near is a distance nearby the tool. However, the term is very broad and has been interpreted as any distance sufficient for a reader to read an IC tag). 	
Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Fessler-Knobel Yoon (US 20090025220. This reference was cited in an IDS).
	As per claims 4-5, Fessler-Knobel teaches a machine tool comprising a non-contact reader incorporated therein (see [0007] “providing at least one component carrier having at least one component receptacle for detachable reception and fastening of the component to be machined… c) machining the component joined to the component carrier and d) releasing the machined component from the component carrier. The component to be machined remains fixedly connected to the component carrier during all the machining and/or manufacturing step…”, [0011-0012] “…before machining the component connected to the component carrier according to method step c), the exact location and position of the component within and/or relative to the component carrier is determined. The location and position may be determined by visual and/or tactile and/or ultrasound methods…0012 Through advantageous and consistent use of a component carrier per component to be machined, component- and manufacturing-specific information may be made available during the entire manufacturing operation. Components may be identified automatically, e.g., via so-called radio frequency identification (RFID). To this end, the identification device includes at least one RFID tag. Other identification devices are also conceivable. For example, a barcode label may also be used as an identification device, such that its information may be read out via a corresponding scanning device”; also, see [0014-0015] “[0015] In another advantageous embodiment of the device according to the present invention, it has a location and position monitoring device for determining the accurate location and position of the component within and/or relative to the component carrier. The location and position monitoring device may be a visual, tactile and/or ultrasonic measurement device” also, see [0017] and see Fig. 2 [0036-0038] carrier/table 10), wherein the non-contact reader is disposed near a table on which a workpiece is disposed (see Fig. 2 and Fig. 5 workpiece 16 to be machined is disposed on carrier/table 10; the RFID monitoring device is disposed on the carrier/table 10; “[0015] In another advantageous embodiment of the device according to the present invention, it has a location and position monitoring device for determining the accurate location and position of the component within and/or relative to the component carrier. The location and position monitoring device may be a visual, tactile and/or ultrasonic measurement device”, see [0012] RFID tag for identification).
 	For purposes of compact prosecution, the following rejection is provided based on the broadness of the claims and the different interpretations of the terms a non-contact reader and a table. 
Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Yoon (KR 200478189 as supported by the Machine Translation provided by the Applicant).
	As per claims 4-5, Yoon teaches a machine tool comprising a non-contact reader incorporated therein (see Fig. 3 RFID reader 300 and table 500; also, see [0019] “The RFID reading device for inspecting the product of the present invention is known in advance that it can be installed on a table 500 or a manufacturing line having a certain length according to the size or type of the product”; also, see [0036] “machine tool”), wherein the non-contact reader is disposed near a table on which a workpiece is disposed (see Fig. 3 RFID reader 300 disposed on or near table 500).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuo et al (JP 2008-250479 as supported by the Machine Translation provided by the Applicant. This reference was cited in the IDS) in view of Hwang (US 9600756, cited in an IDS).
 	As per claim 2, Tatsuo teaches the input device of a machine tool according to claim 1, Tatsuo further teaches comprising an operation panel unit (see [0026] “operation panel”), wherein the operation panel unit includes (see ):
	a substrate to which a key is mounted (see Keyboard 6; keyboard implicitly teaches a substrate to connect or mount the keys).
	While Tatsuo teaches an operation panel including a reader therein and While operation panels and input devices, in machine tools, are very well known to include substrate for mounting keys, mounting member, and coverings since they are essential for avoiding debris or dust reaching the keys or the substrate, and while has been held in courts that changing the location of component/sensor is just an obvious manner of mere arrangement of components, Tatsuo does not explicitly teach a substrate mounting member that includes a key hole into which the key is to be inserted and disposed to be laminated on a front face side of the substrate, and a covering member that is disposed to be laminated on a front face side of the substrate mounting member so as to cover a surface of the substrate mounting member and the key, wherein the non-contact reader is mounted on the substrate.     	
 	Hwang teaches an input device comprising a substrates to which a key is mounted (see Fig. 4 substrate 31; also, see Col 5 lines 44-67 “a substrate 31, an isolation membrane 32 and an upper membrane 33…The substrate 31 is a flexible PCB”; see Fig. 2 keys and Fig. 4 elements 311 is part of a key actuator along with conductive layer/key actuator 331; also, see Col 1 lines 52-59 “a plurality of keys, each said key being formed with a switching mechanism connectable to said conductive wires of at least one of said RFID tag units…”), a substrate mounting (see Col 5 lines 44-67 “an isolation membrane/substrate mounting member… The isolation membrane 32 is formed with a plurality of through openings/holes 321”; see Fig. 4 the key actuator 331 and 311 when connected form a key; the key actuator 331 is inserted in the hole 321), and a covering member that is disposed to be laminated on a front face side of the substrate mounting member so as to cover a surface of the substrate mounting member and the key (see Fig. 4 covering member 33 laminates/covers substrate mounting member 32 and key 331/311; also, see Col 5 lines 44-67 “an upper membrane/covering member 33”), wherein the non-contact reader is mounted on the substrate (see Fig. 4 tag 22/non-contact reader is mounted on the substrate 31).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Tatsuo’s invention to include an operation panel comprising a substrate to which a key is mounted a substrate mounting member that includes a key hole into which the key is to be inserted and disposed to be laminated on a front face side of the substrate, and a covering member that is disposed to be laminated on a front face side of the substrate mounting member so as to cover a surface of the substrate mounting member and the key, wherein the non-contact reader is mounted on the substrate as taught by Hwang in order to provide a very secure panel with a first covering member that provides safety for an operator and prevents dust of the environment to reach the keys or substrate, a mounting member 32 that provides isolation between the PCB board substrate 31 and the covering member (see Fig. 2 ribs 22 provide isolation; also, see Col 5 lines 59-67 “The isolation membrane 32 is located between the substrate 31 and the upper membrane 33. The isolation membrane 32 is formed with a plurality of through openings 321 and ribs 322. When a portion of the upper membrane 33 is pressed, the conductive layer 331 corresponding to the pressed portion will pass through one of the through openings 321 and contact with the conductive wires (e.g., the upper metal wire 311) so as to make the contacted conductive wires closed-looped. Wherein, the ribs 322 can prevent the conductive layer 331 from contacting the conductive wires (e.g., the upper metal wire 311) when the portion of the upper membrane 33 is not pressed, so as to keep the conductive wires open-looped), a substrate for allowing connection of keys to a controller, an for providing a very safe location and convenience for the RFID reader of Tatsuo (the location of the reader 22 provides a very secure location for the reader of Tatsuo because it avoid any tampering of the reader, and also it is convenient for an operator to validate his information by simply approaching the operation panel).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuo et al (JP 2008-250479 as supported by the Machine Translation provided by the Applicant. This reference was cited in the IDS) in view of Hwang (US 9600756, cited in an IDS) as applied to claim 2 above, and further in view of Huang (CN 201733541 as supported by the Machine Translation provided by the Applicant ).
	As per claim 3, Tatsuo-Hwang teaches the input device of a machine tool according to claim 2, While it is known in the art of RFD that metal covers affect the transmission of electromagnetic signal and While Hwang teaches or suggests that the 
	However, Huang teaches a system comprising an operation panel comprising wherein at least a portion of the substrate mounting member and the covering member of the operation panel unit overlapping in a stacking direction is non-metallic (see Fig. 4 substrate mounting member 5 is made of non-metallic material; substrate mounting member 5 overlaps in an stacking manner with covering member 1; also, see As a preferred embodiment, the sealing plate 5 is a silica gel plate or rubber plate, the key 2 is made of polymathic methacrylate PMMA,). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Tatsuo-Hwang’s combination as taught above to include wherein at least a portion of the substrate mounting member and the covering member of the operation panel unit overlapping in a stacking direction is non-metallic as taught by Huang in order to provide a substrate mounting member that isolates a substrate member/PCB board avoiding dust, water or oil to reach the PCB and thus avoiding short circuits in the substrate member (see [0003]), and to avoid degrading the transmission performance of the RFID of Tatsuo-Hwang’s by using a non-metallic substrate mounting member as well as a non-metallic covering member/panel 1 since it is very well-known that metal covers affect RFID waves transmission, thus, it would have been common sense to make at least a portion of the covering member of a plastic or non-metal material to 
    
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	The US patent publications Kubo et al and Brandt et al clearly teach a machine tool with non-contact reader incorporated therein. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117